DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Kelley on 3/4/2022.

The application has been amended as follows: 

	In claim 4, lines 3 - 4 have been amended to recite “shear wave excitation to excite the at least a partial angular section of the cylindrical excitation region of interest.”

	Claim 5 has been amended to recite “The transducer array of Claim 1, wherein the single annular shear wave generation transducer comprises the focusing lens, and the focusing lens is on a face of the single annular shear wave generation transducer  .”

	In claim 9, line 3 has been amended to recite “has a reduced or eliminated [[a]] shear wave excitation therefrom.” 

	Claim 12 has been amended to recite “The transducer array assembly of Claim 10, wherein the at least one annular shear wave generation transducer comprises an array of concentric annular transducers .”

 Claim 13 has been amended to recite “The transducer array assembly of Claim 10, wherein the at least one annular shear wave generation transducer comprises a concave annular transducer .”
 
Claim 14 has been amended to recite “The transducer array assembly of Claim 10, further comprising a focusing lens on a face of the annular shear wave generation transducer .”

claim 19, line 3 has been amended to recite “apodized portion has a reduced or eliminated [[a]] shear wave excitation therefrom.” 

	In claim 23, lines 15 - 16 have been amended to recite “region of interest and shear waves propagating from the cylindrical excitation region  of interest constructively interfere in the interior region of interest”

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 9 - 11, filed 8/26/2021, with respect to the art rejections of the claims are persuasive.  
The prior art of record, either singly or in combination, fails to teach or reasonably suggest shear wave excitation that “comprises a single excitation focused so as to excite at least a partial angular section of the cylindrical excitation region of interest and shear waves propagating from the cylindrical excitation region of interest constructively interfere in the interior region of interest,” as required by independent claims 1, 10, and 23. Dependent claims thereof are allowable by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793